                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                          Charlottesville Division

      JASON KESSLER                                 )
      and                                           )
      DAVID MATTHEW PARROT,                         )
                                                    )
             Plaintiffs                             )
                                                    )
      v.                                            )       Civil Action No.: 3:19-cv-00044
                                                    )
      CITY OF CHARLOTTESVILLE, et als,              )
                                                    )
             Defendants                             )



                               DEFENDANT JONES' MOTION TO DISMISS

             Defendant Maurice Jones, by counsel, files this motion to dismiss pursuant to 12(b)(6) as

      Plaintiffs have failed to state a claim upon which relief can be granted.

             For the additional reasons set forth in his memorandum in support filed herewith, Defendant

      Jones respectfully requests that this Court dismiss the Complaint against him with prejudice and

      afford him such other and further relief as the Court deems appropriate.


                                                    MAURICE JONES,

                                                    By Counsel




Case 3:19-cv-00044-NKM-JCH Document 44 Filed 10/25/19 Page 1 of 3 Pageid#: 469
            /s/ Rosalie P. Fessier
      By:   ___________________________________
            Rosalie Pemberton Fessier
            VSB # 39030
            Brittany E. Shipley
            VSB # 93767
            Attorneys for Defendant Jones
            TimberlakeSmith
            25 North Central Avenue
            P. O. Box 108
            Staunton, VA 24402-0108
            phone: 540/885-1517
            fax:     540/885-4537
            email: rfessier@timberlakesmith.com
                    bshipley@timberlakesmith.com




                                              2


Case 3:19-cv-00044-NKM-JCH Document 44 Filed 10/25/19 Page 2 of 3 Pageid#: 470
                                               CERTIFICATE OF SERVICE

             I hereby certify that on October 25, 2019, I have electronically filed this document with the
      Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
      following:

                                    Elmer Woodard, Esquire
                                    5661 US Hwy 29
                                    Blairs, VA 24527

                                    James E. Kolenich, Esquire
                                    Kolenich Law Office
                                    9435 Waterstone Blvd, Suite 140
                                    Cincinnati, OH 45249
                                           Counsel for Plaintiffs

                                    Richard H. Milnor, Esquire
                                    Taylor Zunka Milnor & Carter LTD
                                    414 Park Street
                                    Chartlottesville, VA 22902
                                           Counsel for City of Charlottesville and Rchardson

                                    Erin Rose McNeill, Esquire
                                    Office of the Attorney General of Virginia
                                    202 North Ninth Street
                                    Richmond, VA 23219
                                           Counsel for Defendant Crannis-Curl


                                                  /s/ Rosalie P. Fessier
                                                  ________________________________________
                                                  Rosalie Pemberton Fessier
                                                  VSB # 39030
                                                  Brittany E. Shipley
                                                  VSB # 93767
                                                  Attorneys for Defendant Jones
                                                  TimberlakeSmith
                                                  25 North Central Avenue
                                                  P. O. Box 108
                                                  Staunton, VA 24402-0108
                                                  phone: 540/885-1517
                                                  fax:     540/885-4537
                                                  email: rfessier@timberlakesmith.com
                                                          bshipley@timberlakesmith.com



                                                              3

      w:\lib\tsdocs\31377\0001\00219277.docx
Case 3:19-cv-00044-NKM-JCH Document 44 Filed 10/25/19 Page 3 of 3 Pageid#: 471
